Filed 1/10/22 P. v. Dintelman CA4/1

                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
Calif ornia Rules of Court, rule 8.1115(a), prohibits courts and parties f rom citing or relying on opinions not certif ied f or publication or
ordered published, except as specif ied by rule 8.1115(b). This opinion has not been certif ied f or publication or or dered published f or
purposes of rule 8.1115.



                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                        DIVISION ONE

                                               STATE OF CALIFORNIA



 THE PEOPLE,                                                                    D078065

            Plaintiff and Respondent,

            v.                                                                  (Super. Ct. No. SWF1907769)

 DONOVAN DINTELMAN,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of Riverside, Kelly L.
Hansen, Judge. Affirmed and remanded with directions.
          Lynda A. Romero, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson and Marvin E. Mizell, Deputy Attorneys General, for Plaintiff and
Respondent.
       A jury convicted Donovan Dintelman of five counts of robbery (Pen.

Code, § 2111) and six counts of burglary (§ 459) stemming from a string of
bank robberies throughout Riverside County. On appeal, Dintelman
challenges all of the convictions, asserting that because no eyewitness
unequivocally identified him as the perpetrator in any of the five incidents,
insufficient evidence supported the jury’s findings of guilt. Dintelman also
contends the trial court erred by instructing the jury with the “witness
certainty” factor contained in CALCRIM No. 315. We reject these arguments.
       After briefing was completed, the Legislature enacted changes to
section 654 giving the trial court new sentencing discretion to choose which
penalty to impose when a defendant is convicted under two different
statutory provisions for the same act. Prior to the change, the trial court was
required to impose the sentence under the provision carrying the longest
term of punishment. As a result of the change, Dintelman submitted a
request to file a supplemental brief asserting remand is necessary to provide
the trial court with the opportunity to exercise its discretion under the new
law.
       We granted the request and provided the Attorney General with the
opportunity to submit a supplemental response. The Attorney General
concedes the changed law applies to Dintelman and remand for resentencing
is appropriate. We agree with the parties and therefore remand for the
limited purpose of allowing the trial court to exercise its new discretion. The
judgment is otherwise affirmed.




1      Subsequent undesignated statutory references are to the Penal Code.
                                       2
              FACTUAL AND PROCEDURAL BACKGROUND
A. Prosecution’s Case
      Around 11:25 a.m. on June 12, 2019, Elizabeth P. was working as a
teller at a U.S. Bank inside an Albertson’s grocery store in Murrieta. At that
time, a man wearing a surgical mask and a hooded jacket approached
Elizabeth’s desk and gave her a manila envelope with writing on it. The man
demanded she fill the envelope and told her he had a gun. The envelope said
to fill it with “hundreds and fifties … no fake money or dye,” and that the
man had a gun. Elizabeth, fearing for her life, filled the envelope with fifty
and hundred dollar bills and then pressed the silent alarm at her station.
The man left the bank with the stolen cash.
      Elizabeth was interviewed by police shortly after the robbery and tried
to describe the man, even though his face was obscured by the surgical mask
and hoodie. She thought he was short, she estimated his height to be
somewhere between five feet four inches and five feet seven inches, and that
he had light eyes. A video of the robbery from the store’s surveillance system
was played for the jury while Elizabeth was on the witness stand. The video
matched her description of the encounter and showed the man was wearing a
surgical mask, “a grayish hoodie,” and a baseball cap under the hood with an
emblem or sticker on it. The hoodie also had a zigzag pattern on it.
      Elizabeth was shown a picture of Dintelman during her testimony. She
stated that the size, shape, and color of Dintelman’s eyes, the shape of his
hands, and his skin tone all matched her recollection of the robber’s features.
She testified that Dintelman was about the same size as the man who robbed
her. She also testified that photos of masks found in Dintelman’s home were
similar to the one worn by the robber.




                                         3
      Around 11:40 a.m. on June 14, 2019, Travis I. was working as a teller
at a U.S. Bank inside an Albertson’s in Wildomar. Like the June 12th
robbery, a man approached Travis’s station wearing a hoodie, a baseball cap
with an emblem on it, and a surgical mask. The man gave Travis a manila
envelope with directions written on it. The envelope instructed the teller to
fill it with “fifties” and “large” bills, and “no bait” or “dye,” and said the man
was armed. Travis did not have a large amount of cash in his till drawer
because the bank had been alerted to the robbery in Murrieta. Travis filled
the envelope with all the fifty and hundred dollar bills he had. The man was
upset because it wasn’t a lot of money. Travis showed him the cash drawer,
and the man told Travis to put the rest of the bills in it into the envelope. He
complied and the man left the store. Travis pulled the silent alarm and
called security.
      While Travis was on the witness stand, the jury was shown the video of
the robbery taken by the store’s surveillance system. The video matched
Travis’s description of the encounter. Travis also testified that Dintelman
was similar in height, body, and skin tone to the man that robbed him. He
stated that a photograph of Dintelman showed that his hands, nose, and eyes
were similar to the robber’s. Finally, Travis testified that a photograph of a
surgical mask collected from Dintelman’s home was similar to the one worn
by the robber.
      The third charged robbery occurred on June 19, 2019 at a Chase Bank
located inside a Stater Brothers supermarket in Lake Elsinore. That day,
around 9:15 a.m., a man approached a teller, Daisy N., with a manila
envelope that had a note written on it. As in the prior robberies, the man
wore a surgical mask that Daisy testified was similar to the masks found in
Dintelman’s home.


                                         4
      When he reached the teller station, the man put the envelope on the
counter. The note on the envelope said, “give me hundreds, fifties, twenties,
no dye packs” and “no fake bills.” Daisy, fearing for her safety, filled the
envelope with about $1,200. When the man saw the cash, he demanded more
money from her second drawer. Daisy opened the second drawer and showed
him it was empty. The man then took the envelope and left the store. Video
surveillance footage from the store confirmed Daisy’s recollection of events.
      Daisy also testified that the man was wearing a baseball hat with a
round sticker on the brim and a dark sweatshirt with a design on it. The
man had the hood of his sweatshirt pulled over the hat. Daisy testified that
the man was white, about five foot five inches tall, and had green eyes. She
also testified that the robber had the same stature as Dintelman and that
Dintelman’s eyes looked “the same” as the robber’s eyes. Daisy testified the
eyes had the same shape and wrinkles as Dintelman’s eyes.
      The fourth charged robbery followed the same pattern as the earlier
three. On June 22, 2019, around 10:30 a.m. a man in a surgical mask
approached the teller station of Dakota S. in the U.S. Bank located inside a
Ralph’s grocery store in Murrieta. The man was dressed in a dark grey
sweatshirt with a skull design, a hat with a round sticker on the brim, and
the hood of the sweatshirt pulled over the hat. The teller testified the man
was white, was about five foot six or seven inches tall, and had bright blue-
green eyes. She was unwavering in her certainty about the color of the
robber’s eyes. Like the other victims, Dakota testified the surgical mask
looked like the ones in a photograph of the masks later discovered in
Dintelman’s house. Dakota also testified that the hat worn by the man
looked like a hat recovered from Dintelman’s truck after his arrest.




                                        5
      Once the man reached the teller station, he gave Dakota a wrinkled
manila envelope that said, “I have arrived!! Give me all your hundreds and
fifties, no dye packs or anything like that.” Dakota, fearing for her life, put
the single $50 bill she had into the envelope. The man was not satisfied and
demanded she hand over all the money in her drawer. The teller complied,
then the man demanded the money from her “other drawer.”
      Dakota responded she did not have another drawer and asked a co-
worker standing nearby, Crystal B., to put the money from her teller drawer
in the envelope. Dakota handed the envelope to Crystal and pulled the silent
alarm at her station. Crystal, also fearing for her safety, filled the envelope
with cash and handed the envelope back to the man. The man left, with
approximately $2,200 in cash, and Dakota yelled to a grocery store cashier to
call 9-1-1. Crystal testified the man was not tall and, like the other witnesses
that testified, said the man had light-colored, not brown, eyes.
      Almost five months later, on November 15, 2019, at around 9:40 a.m. a
second robbery occurred at the Chase bank inside the Stater Brothers store
in Lake Elsinore. That day, Brittany C. was working as a teller. A man
approached her station wearing a beanie and a surgical mask. The man’s
hands were ashy, and Brittany thought there might have been powder or
some other substance on them. The man handed the teller a folded envelope
with writing on it, said “Do you know what is happening,” and lifted his
sweatshirt to reveal the top of a gun in his belt. Brittany testified there was
“scattered” writing on the envelope that said, “fifties and hundreds” and
something like “no dye packs.” The teller, fearing her safety, grabbed fifty
and hundred dollar bills from her drawer (totaling $4,200) and tried to hand
them to the man. He told her to put the bills in the envelope. Brittany
complied and handed the envelope to the robber, who then turned and left.


                                        6
      Like the other victims, Brittany testified that the mask the man wore
was the same as the one in photographs taken of the masks later discovered
in Dintelman’s house. She thought the robber was about five foot five inches
tall and testified Dintelman appeared to be the same height as the man that
robbed her. Video surveillance footage was played during Brittany’s
testimony showing the events she described. Brittany also told the jury the
portion of the gun the man showed her during the robbery looked like a BB
gun that was later discovered by police at Dintelman’s home.
      The prosecution also presented evidence of two failed robberies. The
first took place on June 12, 2019 at a U.S. Bank in an Albertson’s in
Wildomar, the same bank that was robbed two days later. Sometime
between 10:00 and 11:00 a.m., a man wearing a grey sweatshirt with the
hood up, a baseball hat, and a blue surgical mask approached a teller with a
folded manila envelope in his back pocket. A cashier who witnessed the man
testified the mask was the same color as that later found in Dintelman’s
house. Before reaching the teller station, the man paced back and forth.
When no one was able to assist him right away, he left the store.
Photographs taken by the video surveillance system of the man were shown
to the jury.
      The second failed attempt took place on June 18, 2019. That day a man
approached the teller counter at a U.S. Bank inside an Albertson’s in the City
of Orange. The teller testified the man was about five foot six inches tall and
was carrying a manila envelope. The man was wearing a beanie, a hooded
sweatshirt, and a surgical mask like that later discovered in Dintelman’s
home. The teller was aware of the recent robberies in the area by a man
fitting this description. Before the man reached the teller’s station, she went
to her branch manager’s office, and the manager immediately called the


                                       7
police. The jury was shown photographs and video from the store’s
surveillance system of the incident.
      On November 20, 2019, around 10:15 a.m., a customer at an
Albertson’s in Chino Hills alerted the store manager of a suspicious man in
the liquor aisle. The manager, David R., headed toward the liquor section
and saw a man dressed in black and wearing a surgical mask walk past him

towards the bank at the front of the store.2 As the manager followed the
man outside, he overheard a bank employee who was on the telephone say
the word “rob.” David followed the man from a distance out of the store and
watched him get into a white truck parked in the fire lane. David used his
cell phone camera to take pictures of the truck, a Toyota Tacoma, and its
license plate. The manager went inside and spoke to the bank employee who
had been on the phone with the police. Thereafter, David viewed the store’s
video surveillance and then turned it and the photos he had taken over to
police.
      An investigator with the Riverside County Sheriff’s Department used
the photographs provided by the store manager to determine the Tacoma was
rented by Dintelman on November 12th, then returned to the rental company

on November 14th, and then rented again by Dintelman on November 15th.3
Once Dintelman was identified, the Sheriff’s Department staked out his
residence in Lake Elsinore, where they found the Tacoma parked in the



2      During his testimony, David stated the man he had followed was
wearing jeans, construction boots, a black jacket, a hat, and surgical mask
like the one in the photo of the masks found in Dintelman’s home.

3     An employee of the rental company testified that the truck was not
returned again and on November 22, 2019 the company was notified the
truck was at the police station.
                                       8
driveway. Shortly after the police arrived at the residence, Dintelman got
into the truck and began to drive away but soon realized he was being
followed by an unmarked car. Dintelman pulled into a driveway and was
arrested as the suspect in the string of unsolved robberies.
      Dintelman was taken to the sheriff’s station without changing clothes.
He was wearing a gray and black colored beanie, a black sweatshirt, and tan
boots. The investigator testified that the boots appeared to be the same boots
the robber was wearing during the crimes on November 15, 2019 based on a
visible tag on the right boot. The investigator also stated the position of the
drawstrings of the hoodie Dintelman was wearing when he was arrested
looked similar to the photos and video of the robbery on November 15, 2019.
      Police located another truck that belonged to Dintelman, a Dodge Ram.
Inside, investigators found a black hat that said “Savage” and had a round
sticker on the bill, along with a torn piece of a manila envelope. Investigators
also searched Dintelman’s home, where he lived with two other people.
Inside Dintelman’s room, police found two blue surgical masks at the bottom
of a trashcan. They also discovered a black BB gun inside a laundry basket
in his room. A receipt found in a dresser drawer showed the BB gun was
purchased on June 16, 2019.
      A cell phone analyst employed by the Riverside Sheriff’s Department
testified for the prosecution. The analyst explained that a phone in use will
ping the nearest cell phone tower within a three mile radius. She produced a
map showing the location of the cell phone towers that Dintelman’s phone
pinged throughout the time frame of the robberies, and placing him near
most of the incidents at the correct time. The analyst showed that
Dintelman’s phone was near the Albertson’s parking lot on June 12, 2019 at
10:19 a.m., the site and time of the first failed robbery attempt. Next, the


                                       9
phone was in the vicinity of the second charged robbery on June 14, 2019 at
11:53 a.m. A cell phone ping placed Dintelman near or on the 241 and 261
toll roads in Orange County in the vicinity of the Albertson’s in the City of
Orange at 2:15 p.m. on June 18, 2019. The data showed Dintelman’s phone
was near or on Interstate 15 in the vicinity of Chase Bank in the Stater
Brothers in Lake Elsinore between 8:58 and 9:15 a.m. on June 19, 2019 The
phone was adjacent to Interstate 15 between Lake Elsinore and Wildomar,
about 10 minutes away from the same bank around the time it was robbed
again on November 15, 2019. Finally, the data showed the phone near the
parking lot of Albertson’s in Chino Hills where David photographed the

Toyota Tacoma at 10:06 a.m. on November 20, 2019.4
B. Defense Evidence
      Dintelman’s former roommate, who suffered from a terminal illness
and was cared for by Dintelman during the time they lived together, testified
on his behalf. The roommate testified that Dintelman was his paid caregiver
and Dintelman treated him well. He also said he kept a few surgical masks
in the home. The roommate said that Dintelman usually wore work clothes
that had concrete on them and did not recognize the clothing worn by the
robber. He also told the jury that Dintelman often took in homeless people
and helped them get on their feet, providing them with a place to stay and
food, and buying them a phone.
C. Verdict & Sentencing
      At the conclusion of the trial, the jury found Dintelman guilty of all
counts, six violations of section 211 and five violations of section 459. At the


4      The analyst testified she found no data connecting Dintelman’s phone
to the June 12 or June 22 robberies in Murrieta. She explained the lack of
data did not mean the phone was not there; rather, it showed only that no
calls occurred or the phone was turned off.
                                       10
sentencing hearing, Dintelman admitted a charged prior serious felony
offense (§ 667, subd. (a)) and prior strike offense (§ 667, subds. (c) and (e)(1)).
The court imposed a total sentence of 21 years in state prison, consisting of a
three-year term on the first count (§ 211) doubled to six years, consecutive
one-year terms on each of the five additional convictions under section 211
doubled to two years each, and a consecutive five-year term for the prior
serious felony. Pursuant to section 654, the court imposed and stayed terms
on the five burglary convictions under section 459.
                                  DISCUSSION
                                         I
      Dintelman first asserts that none of the convictions are supported by
sufficient evidence because there was no eyewitness testimony confirming his
identity as the robber. The Attorney General responds that substantial
evidence supported “the convictions because there was overwhelming
evidence that the same man committed all of the crimes, and strong partial
identification and circumstantial evidence that [Dintelman] was that man.”
                                         A
      “ ‘The proper test for determining a claim of insufficiency of evidence in
a criminal case is whether, on the entire record, a rational trier of fact could
find the defendant guilty beyond a reasonable doubt. [Citations.] On appeal,
we must view the evidence in the light most favorable to the People and must
presume in support of the judgment the existence of every fact the trier could
reasonably deduce from the evidence.’ [Citation.] ‘Although we must ensure
the evidence is reasonable, credible, and of solid value, nonetheless it is the
exclusive province of the trial judge or jury to determine the credibility of a
witness and the truth or falsity of the facts on which that determination
depends. [Citation.] Thus, if the verdict is supported by substantial


                                        11
evidence, we must accord due deference to the trier of fact and not substitute
our evaluation of a witness’s credibility for that of the fact finder.
[Citations.]’ ” (People v. Ochoa (1993) 6 Cal.4th 1199, 1206.)
      “The standard of review is the same in cases in which the prosecution
relies on circumstantial evidence. [Citation.] ‘ “Although it is the duty of the
jury to acquit a defendant if it finds that circumstantial evidence is
susceptible of two interpretations, one of which suggests guilt and the other
innocence [citations], it is the jury, not the appellate court which must be
convinced of the defendant’s guilt beyond a reasonable doubt.” ’ [Citation.]
Accordingly, we must affirm the judgment if the circumstances reasonably
justify the jury’s finding of guilt regardless of whether we believe the
circumstances might also reasonably be reconciled with a contrary finding.
(People v. Kerley (2018) 23 Cal.App.5th 513, 529; see also People v. Streeter
(2012) 54 Cal.4th 205, 241 [“ ‘An appellate court must accept logical
inferences that the jury might have drawn from the evidence even if the court
would have concluded otherwise.’ ”].)
      Under this standard of review, it is not required that the identification
of the defendant be certain. (People v. Yates (1958) 165 Cal.App.2d 489, 494.)
Rather, “[t]estimony that a defendant ‘resembles’ the robber [citation] or
‘looks like’ the same man [citation] has been held sufficient.” (Ibid.) “Positive
identification free from doubt, often difficult under the best circumstances, is
not required….” (People v. Jackson (1960) 183 Cal.App.2d 562, 568
(Jackson).) Further, reversal is not required “because of a failure of memory
of one or more witnesses where there is substantial testimony in support of
identity….” (Ibid.) “The uncertainty of recollection, qualification of identity
and lack of positiveness in the testimony of” the witnesses are “matters going
to the weight of the evidence and the credibility of witnesses,” and are not


                                        12
matters for the appellate court’s consideration so long as the prosecution’s
theory is not “inherently incredible.” (Ibid.)
                                        B
      “Tested by the foregoing rules[,] the evidence of the identification of
[Dintelman] is sufficient to support the verdict of guilt on all counts.”
(Jackson, supra, 183 Cal.App.2d at p. 568.) As an initial matter, as the
Attorney General highlights, there was overwhelming evidence showing the
perpetrator of all of the charged robberies was the same man. With only
slight variations, the witnesses for the five different robberies testified that
the robber (1) was between five foot five inches and five foot seven inches tall;
(2) was white; (3) had light colored eyes, either blue or green; (4) wore a
surgical mask; and (5) handed the victim a manila envelope with writing that
demanded large bills and no dye packs, or something similar, and in some
cases made the same demand verbally. In addition, very similar modus
operandi evidence was presented under Evidence Code section 1101,
subdivision (b) from the victims in the failed robberies in Murrieta and
Orange to further show that the same man committed all of the charged
crimes. A clear and logical inference drawn by the jury from this testimony
was that the bank robber on all five occasions was the same person.
      As noted, Dintelman argues there was insufficient evidence to show he
was the man that committed these crimes. We disagree. Strong
circumstantial evidence and partial identification by each of the testifying
victims and other witnesses supported the jury’s determination that
Dintelman was the robber. Each victim stated that Dintelman’s appearance
matched that of the robber. Specifically, Elizabeth stated the perpetrator
was short, somewhere between five feet four inches and five feet seven
inches, and he was the same size as Dintelman. Further, she testified the


                                        13
size, shape, and color of Dintelman’s eyes, the shape of his hands, and his
skin tone all matched her recollection of the robber’s features. Travis also
testified that Dintelman was similar in height, body, and skin tone to the
man that robbed him, and that a photograph of Dintelman showed that his
hands, nose, and eyes were similar to the robber’s features.
      Likewise, Daisy testified that the robber had the same stature as
Dintelman and that Dintelman’s eyes looked “the same” as the robber’s
eyes—both in shape and wrinkles around the eyes. Unlike the other
witnesses, Dakota was not asked to draw a direct comparison between
Dintelman and the man that robbed her, but she nonetheless stated that the
robber’s eyes were blue-green and that he had distinctive wrinkles around his
eyes. Similarly, Dakota’s co-worker, Crystal, testified the man was not tall
and had light-colored, not brown, eyes. Finally, Brittany testified the robber
was about five foot five inches tall and that Dintelman appeared to be the
same height. The partial identification testimony of these witnesses is strong
evidence in support of the jury’s determination that Dintelman was the
perpetrator of this string of similarly-executed bank robberies.
      Other circumstantial evidence collected in the investigation also
supported the jury’s verdicts. First, all of the victim witnesses testified the
masks found in Dintelman’s trash after his arrest were like the ones used by
the robber. In addition, cell tower data placed Dintelman in the vicinity of
the crimes committed on June 14, 19, and November 15, as well as two failed
attempts on June 12 and 18. The events leading to Dintelman’s arrest on
November 20 also connected Dintelman as the masked robber. The truck
photographed by David, who saw a man in a surgical mask get into and drive
away in the truck, was rented by Dintelman only days earlier. Additionally,
the boots and hoodie Dintelman was wearing when he was arrested appeared


                                       14
to be the same worn by the robber during the November 15 incident.
Evidence found in Dintelman’s Dodge Ram truck also directly tied Dintelman
to the crimes. Police investigators recovered from the truck a piece of a
manila envelope and a hat that matched the one described by Elizabeth,

Travis, Dakota, and Brittany during their testimony.5
      It is not this court’s role to reweigh the evidence in the manner
Dintelman requests, focusing solely on small distinctions between the
witnesses’ testimony. An overwhelming amount of circumstantial and partial
identification evidence supported the jury’s verdict.
                                        II
      Dintelman next contends the court violated his due process rights by
instructing the jury pursuant to CALCRIM No. 315 to consider an
eyewitness’s certainty when evaluating an identification. The Attorney
General responds that the issue was forfeited by Dintelman’s trial counsel’s
failure to object to the instruction, and even if not forfeited, the claim lacks
merit in light of the Supreme Court’s recent decision in People v. Lemcke
(2021) 11 Cal.5th 644 (Lemcke). We agree with both of the Attorney
General’s arguments.
                                        A
      The trial court provided the jury with CALCRIM No. 315, which is the
standard jury instruction that lists 15 factors, including eyewitness certainty,
to be considered in evaluating the truthfulness and accuracy of identification
testimony. The instruction given stated, “You have heard eyewitness
testimony identifying the defendant. As with any other witness, you must


5     Dintelman relies on People v. Robinson (1964) 61 Cal.2d 373 to support
his position that insufficient evidence supported the verdicts. This case,
which held fingerprint evidence alone was insufficient to support a murder
conviction, is inapposite to the facts here.
                                        15
decide whether an eyewitness gave truthful and accurate testimony. [¶] In
evaluating identification testimony, consider the following questions….” The
instruction then lists 13 questions, including “How certain was the witness
when he or she made an identification?”
      “A claim of instructional error is reviewed de novo. [Citation.] An
appellate court reviews the wording of a jury instruction de novo and assesses
whether the instruction accurately states the law. [Citation.] In reviewing a
claim of instructional error, the court must consider whether there is a
reasonable likelihood that the trial court’s instructions caused the jury to
misapply the law in violation of the Constitution. [Citations.] The
challenged instruction is viewed ‘in the context of the instructions as a whole
and the trial record to determine whether there is a reasonable likelihood the
jury applied the instruction in an impermissible manner.’ [Citation.]”
(People v. Mitchell (2019) 7 Cal.5th 561, 579.)
                                        B
      As an initial matter, we agree with the Attorney General that
Dintelman forfeited his claim of instructional error because his trial counsel
failed to object in the trial court. (See People v. Rodriguez (2019) 40
Cal.App.5th 194, 200 [finding forfeiture of same issue].)
      Dintelman counters that even if his trial counsel forfeited the issue, we
should consider the merits because it impacted his substantial rights.
However, the Supreme Court rejected the same argument in similar
circumstances in Lemcke. (Lemcke, supra, 11 Cal.5th at p. 669.)
      The Lemcke court reasoned that “nothing in CALCRIM No. 315’s
instruction on witness certainty ... operates to ‘lower the prosecution’s burden
of proof.’ ... [T]he instruction does not direct the jury that ‘certainty equals
accuracy.’ [Citation.] Nor does the instruction state that the jury must


                                        16
presume an identification is accurate if the eyewitness has expressed
certainty. [Citation.] Instead, the instruction merely lists the witness’s level
of certainty at the time of identification as one of 15 different factors that the
jury should consider when evaluating the credibility and accuracy of
eyewitness testimony. The instruction leaves the jury to decide whether the
witness expressed a credible claim of certainty and what weight, if any,
should be placed on that certainty in relation to the numerous other factors
listed in CALCRIM No. 315. Indeed, even [the defendant] acknowledges that,
on its face, the instruction is ‘superficially neutral.’ ” (Lemcke, supra, 11
Cal.5th at p. 657.)
      Further, Lemcke explained that any potentially misleading effect of the
witness certainty factor in CALCRIM No. 315 is not present when a witness
has expressed doubt, rather than confidence, about the accuracy of the
identification. (Lemcke, supra, 11 Cal.5th at p. 669, fn. 19.) “The misleading
effect we are concerned with here—that the jury is prompted to believe there
is a strong correlation between certainty and accuracy despite empirical
research showing just the opposite—is not present when a witness has
expressed doubt regarding the identification.” (Ibid.) Here, no witness fully
identified Dintelman. Thus, none expressed certainty about their
identification and the potentially misleading effect of the instruction was not
present in this case. Under the binding authority of Lemcke, we conclude
there was no violation of Dintelman’s rights.
                                        III
      On October 1, 2021, after briefing in this appeal was complete, the
Governor signed Assembly Bill No. 518 into law. (Assem. Bill No. 518 (2021-
2022 Reg. Sess.) The new law took effect January 1, 2022 and amended
section 654 to give trial courts discretion to choose which sentence to impose


                                        17
when a defendant has been convicted under two different Penal Code
provisions for the same act. Prior to this change, section 654 required the
trial court to impose the sentence under the provision of law carrying the
longest term of punishment.
      As a result, Dintelman requested the opportunity to file a supplemental
brief addressing the change in the law. We granted the request and provided
the Attorney General with the opportunity to respond. In his supplemental
brief, Dintelman argues that remand for resentencing is warranted because
the ameliorative change in the law applies retroactively to cases, like his,
that are not yet final.
      In response, the Attorney General concedes that changes to section 654
made by Assembly Bill No. 518 apply retroactively to this case. Further, the
Attorney General asserts that remand is necessary here so the trial court can
exercise its new discretion to determine whether to impose the sentences on
the robbery convictions and stay the sentences on the burglary convictions, as
it did initially, or to impose the sentences on the burglary convictions and
stay the sentences on the robbery convictions.
      We agree and accept the Attorney General’s concessions. (See e.g.,
People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 309 [holding new laws
giving judges discretion to ameliorate punishment, even if that discretion is
ultimately exercised only in “some cases,” should be applied retroactively to
“ ‘ “every case to which it constitutionally could apply” ’ ”].) Accordingly,
Dintelman is entitled to a limited remand.




                                        18
                               DISPOSITION
      The cause is remanded to allow the superior court to exercise its
discretion under section 654. In all other respects, the judgment is affirmed.




                                                           McCONNELL, P. J.

WE CONCUR:



AARON, J.



DATO, J.




                                      19